Martin, J.
Louis T. Caire, the notary in this case, is appellant from a judgment which reduces his claim for professional services, on the opposition of a number of creditors. It is admitted, that on the tableau of distribution the following item is placed, as a privileged claim:—
“ L. T. Caire, notary public, for two meetings of creditors and two certificates of mortgage, $354 50.”
A witness deposes, that each meeting was adjourned from day to day during three days, and that the office was crowded on each day from nine o’clock A. M. until sun down; that several days were employed in making the tableau, and that during the interval, creditors often came to inquire of the notary how to state their claims ; and that the charge is not extravagant. The court reduced the charge of the notary, according to the tariff, to $6575, observing that “ evidence to establish a quantum meruit, is entirely misplaced, in relation to those official services for which a tariff is established by law.”
It does not appear to us that the court erred. If the fees allowed to notaries by law, for services rendered by them, be insufficient, they must seek relief by an application to the legislature for a new tariff, or by resigning their offices. Courts of justice cannot countenance any other mode.

Judgment affirmed.